Title: To Thomas Jefferson from José da Maia, 21 November 1786
From: Maia (Vendele), José da
To: Jefferson, Thomas



Monsegneur
à Monpellier 21 de 9bre. de 1786

Je viens de recevoir l’honeur de Votre lettre de 16 d’Octobre, et je suis extremément faché de ne l’avoir pas reçu plutot; mais il m’a fallu rester en campanhe jusqu’à present par raport à ma santé: et puisque je vois, que mes informations Vous parviendront assurément, je vais avoir l’honeur de Vous les communiquer.
Je suis Bresilien, et Vous savez, que ma malheureuse patrie gemit dans un affreux esclavage, qui devient chaque [jour] plus insupportable depuis l’epoque de Votre glorieuse independence, puisque les barbares Portugais n’epargnent rien pour nous rendre malheureux decrainte que nous suivions Vos pas; et comme nous connoîçons, que ces usurpateurs contre la loi de la nature, et de l’humanité ne songent, que à nous accabler, nous nous sommes decidés à suivre le frappant exemple, que Vous venez de nous donner, et par consequence à briser nos chaines, et à faire revivre notre liberté, qui est toutàfait morte, et accablée par la force, qui est le seul droit, qu’ont les Européens sur l’Amerique. Mais il s’agit d’avoir une puissance, qui donne la main aux Bresiliens, attenduque l’Hispanle ne manquera pas de se joindre à Portugal; et malgré les avantages, que nous avons pour nous defendre, nous ne pourrons pas le faire, ou du moins il ne seroit pas prudent de nous hazarder sans etre surs d’y reussir. Cela posé, Monsegneur,  c’et Votre nation, que nous croyons plus propre pour donner du secours non seulement parceque c’est elle, qui nous a donné l’exemple, mais aussi parceque la nature nous a fait habitants du meme continent, et par consequence en quelque façon compatriotes; de notre part nous sommes pre[ts] à donner tout l’argent, qui sera necessaire, et à temoigner en tout temps notre reconnoissence envers nos bienfaisants.
Monsegneur, voila à peu près le precis de mes intentions, et c’et pour m’acquiter de cette commition, que je suis venu en France; puisque je ne pouvois pas en Amerique sans donner des soupçons à ceux qui en sçussent, c’est à Vous maintenant à juger s’elles peuvent avoir lieu, et dans le cas, que Voulussiez en consulter Votre nation, je suis en etat de Vous donner toutes les informations, que Vous trouverez necessaires.
Je l’honeur d’etre avec la consideration la plus parfaite Monsegneur Votre tres humble, et tres obeissant serviteur,

Vendek

